                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE: PROCESSED EGG PRODUCTS                                 MUL TIDISTRICT
ANTITRUST LITIGATION                                          LITIGATION



THIS DOCUMENT APPLIES TO:                                     No. 08-md-2002
ALL DIRECT ACTION PLAINTIFF CASES


                                       ORDER

      AND NOW, on t h i ~ October, 20 I 9, upon consideration of Plaintiff H.J. Heinz

Company, L.P.'s Motion to Sever and to Transfer its Claim (Doc. No. 1970), the Response in

Opposition (Doc. No. 1994), and the Reply in Support (Doc. No. 1999), it is ORDERED that

Heinz' Motion (Doc. No. 1970) is DENIED as outlined in this Court's accompanying

Memorandum.




                                                     ED STATES DISTRICT JUDGE
